DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Claim Objections

Claims 22 and 29 are objected to because it is improperly mixed the statutory classes of invention i.e., apparatus and method.  It is improper to mix statutory classes of invention except for certain very limited cases such as product by process invention. 

Claim Rejections - 35 USC § 112

Claims 1-3 and  5-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

To the extent the claims are clear and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.	
Claims 1-3 and 21 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Johnson (US 5,579,908) in view of Vogel (US 2,181,252).
	With respect to claims 1-3, Johnson  (Figs.2 and 3) teaches a printable media comprising a carrier layer 12 comprising a first surface 20 having a first area which is less than or equal to the total are of the first surface and a second surface opposite the first surface, a first envelope 14 or 18 comprising a third surface 56, a fourth surface opposite the third surface and a second area less than the first area and a first adhesive 40, wherein the first envelope is secured to the carrier layer by the first adhesive bonding the fourth surface to the first surface 20 (Fig.6 and col.6, lines 26-31). 
Johnson does not teach a marking material arranged immediately adjacent to the print edge. 


  In view of the teaching of Vogel, it would have been obvious to one of ordinary skill in the art to modify the printable media of Johnson by providing the marking material arranged immediately adjacent to the print edge as taught by Vogel for marking the envelope 14 and carrier 12 of Johnson, and because one of ordinary skill in the art would have been able to carry out such a modification since the use of a marking material for securing material on an envelope is known, and the results were reasonably predictable. 
With respect to claim 21, Figs.2 and 5 of Johnson show the carrier layer 20 which comprises a lead edge 14 and a trail edge (no numerical reference, i.e., the opposite edge of the leading edge toward the folding line 32), the first envelope comprises a first closure 22 which is directionally towards the trail edge as shown in Figs. 2 and 6 (col.6, fifth paragraph).  

Claims 5-20, 22, 23, 28-30 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Johnson in view of Vogel  as applied to claim 1 above, and further in view of Sloot (US 6,079,189).
	With respect to claims 5, 23 and 28-30, Johnson as modified by Vogel teaches a printable media comprising a carrier layer and a first envelope as recited.  See the explanation of Johnson and Vogel above.
Johnson as modified by Vogel does not teach the multiple envelopes using adhesive for bonding to the first the first area of the carrier or a card which is formed or secured to the carrier. 
However, the use of multiple envelopes using adhesive for bonding to a carrier or a card which is formed or secured to a carrier is conventional.  For example, Sloot (Figs. 6 and 9) 

  In view of the teaching of Sloot, it would have been obvious to one of ordinary skill in the art to modify the printable media of Johnson by providing the multiple envelopes bonding to the first area of a carrier or a card which is formed or secured to the carrier as taught by Sloot for more effective producing multiple envelopes in a carrier since, obviously, securing multiple envelopes on a carrier would save time in a mass production of a printable media.  
With respect to claims 6, 9, 10, 13 and 14, Sloot (Figs.5 and 6 from left to right) teaches the first area which is larger than the combination of second area and the third area or the second area, the third area  and the fourth area or the second area, the third area, the fourth area and fifth area.
With respect to claims 7, 8, 11, 12, 15, 16, 17, 18, 19 and 20, Sloot (Figs.5 and 6 from left to right) teaches, the first envelope 102 (Figs. 9 and 10) which comprises a first edge (1, the numerical references are assigned by the examiner, see the attached enlarged Figs. 5 and 9 below), the second envelope (to the left of the right of the first envelope) comprises a second edge 2, a third edge 3, and a fourth edge 4, the third envelope which (to the right of) comprises a fifth edge 5, and the fourth envelope (to the left of the second envelope) comprises a sixth edge 6, the first edge is adjacent to and separated from the second edge, the third edge is adjacent to and separated from the fifth edge, and the fourth edge is adjacent to and separated from the sixth edge (as shown in Figs. 5, 6 and 12). 

    PNG
    media_image1.png
    186
    298
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    616
    media_image2.png
    Greyscale


With respect to claims 22 and 29, the selection of a desired position such as outside of the first area for forming a card on the carrier would be obvious depending upon the size, thickness and material of a carrier to be used and a user’s need in order to get best possible securing an envelope to a carrier. 
Response to Arguments

	Applicants' arguments filed on May 25, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s).
Applicant argues that claim 22 is not improperly mixes statutory classes of invention. Note that the applicant’s specification ([0085]) discloses an “integrally formed card” not how the card is integrally formed as recited in claim 22.  Clearly, the limitations of claim 22 and new claim 29 recite the process of forming a card.  Therefore, the objection is proper and repeated.  
	Applicant argues that Sloot does not teach the four envelopes having the specific edges arranged as recited in claim 17 and Fig.17. 
Note that applicant discloses, also, four envelopes arranged in series as shown Figs. 10 and 11.  While applicant’s arguments are more specific to Fig. 17, as explained above, Sloot (Figs. 5 and 6) clearly teach at least four envelopes having edges which are arranged as recited in the claim.
Applicant argues that while Sloot discloses a card, the card is not integrally formed in carrier layer as recited in claims 22 and new claim 29.
 specific step or process how the card is integrally formed on the second surface of the carrier layer.  However, as explained above, Sloot teaches the use of a card secured to the carrier layer using adhesive for bonding to the first the first area of a carrier.  Therefore, the combination of Johnson, Vogel and Sloot renders obvious the structures and limitations as recited in claim 22.

	Conclusion
         	
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anthony H Nguyen/
Primary Examiner, Art Unit 2853